IN THE UNITED STATES DISTRICT COURT Fi Le D
JUL 15 2019

Clerk. US Distric: Court
District Of Kiontana
Helena

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
PACIFIC NORTHWEST SOLAR,
LLC,
No. CV-16-114-H-SEH
Plaintiff,
vs. ORDER

NORTHWESTERN CORPORATION,
A DELAWARE CORPORATION
DBA NORTHWESTERN ENERGY,

Defendant.

 

 

On May 31, 2019, Defendant moved in limine to exclude Plaintiff from
introducing at trial evidence of developer fees received by Plaintiff from solar
projects “successfully developed and sold since January 1, 2015,”' arguing that
Plaintiff “refused to provide” such information during discovery.’

A hearing on the motion was held on July 3, 2019.

On July 8, 2019, the Court issued its Order which directed Plaintiff to:

 

' Doc. 240-2 at 3.

? Doc. 239 at 2.
file and serve a revised answer to Interrogatory No. 7 on or
before July 10, 2019, which will identify: (1) each project,
by name or title, within the ambit of the request; (2) the
specific dollar amount received by Pacific Northwest Solar,
LLC as developer fees for each project identified; and (3)
the date or dates upon which such developer fees were paid
to Pacific Northwest Solar, LLC.’

A renewed answer to Interrogatory No. 7 was filed on July 10, 2019, which
appears on its face to identify and supply the information requested.’

The Court, by previous order,* has limited the scope of evidence admissible
at trial to the particular projects at issue in this case, namely the Benton,
Bootlegger, Choteau, and Manta projects. Evidence of separate projects involving
contracting party participants, locations, and terms and conditions that are
different from and not the same as the projects in this case will not be admitted at
trial.®

ORDERED:

Defendant’s Motion in Limine to Exclude Previously Undisclosed Evidence

 

3 Doc. 257 at 3.
4 See Doc. 258 at 1-3.
> See Doc. 257 at 2-3.

° FED. R. Evip. 401, 402, 403, and 61 1(a).
-2-
of Developer’s Fees Received by Pacific Northwest Solar’ is GRANTED.
DATED this 4S$*day of July, 2019.

chem? Kadir

SAM E. HADDON
United States District Judge

 

7 Doe. 239.
